975 F.2d 1206
UNITED STATES of America, Plaintiff-Appellee,v.Jerome A. SUSSKIND (91-1003), James J. Rumler (91-1004),Scott Nickerson (91-1005), Defendants-Appellants.
Nos. 91-1003 to 91-1005.
United States Court of Appeals,Sixth Circuit.
Sept. 4, 1992.

Before:  MERRITT, Chief Judge;  KEITH, KENEDY, MARTIN, JONES, MILBURN, GUY, NELSON, RYAN, BOGGS, NORRIS, SURHREINRICH, SILER, and BATCHELDER, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of these cases en banc.   Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and these cases are restored to the docket as pending appeals.


4
The Clerk will direct the parties to file supplemental briefs and will schedule the cases for oral argument as soon as practicable.